DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 5-13 and 15-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 1) wherein the charged coating comprises at least one coating selected from the group consisting of a positively charged, hydrophilic amine coating; a negatively charged, sulfonate coating; a multilayer polyelectrolyte coating; and a negatively charged hydroxyl coating, (claim 5) wherein the coating comprises a polydimethyl siloxane coating or (claim 12) wherein the coating comprises a charged coating selected from the group consisting of: a positively charged, hydrophilic amine coating; a negatively charged, sulfonate coating; a multilayer polyelectrolyte coating; a negatively charged hydroxyl coating; and combinations thereof. The closest prior art was Vezzu (20150238355) in view of DeVries (20140276407). As to claims 1 and 12, the combination failed to teach the required coatings. No coatings on prior art relevant could be found that are a positively charged, hydrophilic amine coating; a negatively charged, sulfonate coating; a multilayer polyelectrolyte coating; and a negatively charged hydroxyl coating that are coatings configured to increase a coefficient of friction with a membrane. Similarly with claims 5, a polydimethyl siloxane coating could not be found on relevant art that increases a coefficient of friction with a membrane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771